Mr. Justice Dever delivered the opinion of the court. 6. Master and servant, § 430* — when defense of contributory negligence allowable in action under Federal Employers’ Liability Act. Under the Federal Employers' Liability Act the defense of contributory negligence is only allowable for the purpose of reducing the damages which might otherwise be recoverable. 7. Master and servant, § 537* — what plaintiff in action under Federal Employers’ Liability Act must plead and prove. In an action under the Federal Employers’ Liability Act, it is necessary for a plaintiff seeking the benefits of the act to allege and prove that the injured employee was engaged in interstate commerce at the time of the alleged injury. 8. Removal of causes, § 1* — what is right to remove cause to federal court. The right to remove a cause to the federal court is a statutory right, and one seeking to enforce it must bring himself within the terms of the statute. 9. Removal of causes, § 2* — what cause is not removable to federal court. Under section 28 of the Judicial Code of the United States, no cause arising under the Federal Employers’ Liability Act of 1908 is removable to a federal court. 10. Death, § 80* — when increasing of ad damnum in declaration in presence and hearing of jury is not reversible error. In an action for death of a railroad switchman, held that the action of the court in permitting plaintiff to increase the ad damnum of its declaration in the hearing and presence of the jury was not reversible error. 11. Death, § 80* — when error in directing jury to apportion damages in action for under Federal Employers’ Liability Act is not reversible error. In an action by the administrator of the estate of a railroad switchman to recover for the latter’s death, held that the action of the court in directing the jury to apportion the damages allowed between the widow and child of the deceased was not reversible error, as the widow and child would, in any event, have the legal right to participate in any sum awarded plaintiff. 12. Death, $ 67* — when verdict not excessive. A verdict of $18,000 for the death of a railroad switchman twenty-eight years of age who had been • earning $125 per month, held not excessive. 13. Death, § 78* — what considered in determining excessiveness of verdict. The fact that the money value of life and health is appreciating and the earning capacity of money is steadily depreciating is a factor to be considered in determining whether or not a verdict for death is excessive, and the result of passion and prejudice on the part of the jury. 14: Master and servant, § 801* — when instruction in language of statute is not reversibly erroneous. An instruction in the language of the statute, in an action under the Federal Employers’ Liability Act, held not reversibly erroneous. 15. Master and servant, § 430* — contributory negligence under Federal Employers’ Liability Act. The Federal Employers’ Liabilbility Act does not limit contributory negligence to that which proximately contributes to the accident. 16. Master and servant, § 777* — when instruction on contributory negligence in reduction of damages in action under Federal Employers’ Liability Act is not materially misleading. In action for death of a railroad switchman under the Federal Employers’ Liability Act, an instruction that required that any negligence of the deceased must have proximately contributed to his death before such negligence could be considered in reduction of damages, held not materially misleading. 17. Negligence, § 66* — what constitutes contributory. The words “contributory negligence” include such negligence as proximately contributes to an occurrence which causes an injury. 18. Death, § 73* — when instruction on damages in action for death under Federal Employers’ Liability Act is proper. In an action for death under the Federal Employers’ Liability Act, an instruction that plaintiff was limited to a recovery for the actual pecuniary loss sustained as the result of the death of deceased, less such amount as the jury might deduct by reason of contributory negligence, if any, of the deceased, held proper. 19. Master and servant, § 800* — when instruction on liability of railroad for construction of platform too near track is not erroneous. In an action under the Federal Employers’ Liability Act for the death of a railroad switchman who was killed by being crushed between an unusually long freight car, moving on a curved track, the rails of which were fifteen inches equidistant from the edge of a curved platform, and the center edge of such platform, an instruction that the proximity of the track to the platform was an engineering question for the defendant to determine and that no negligence was to be imputed, to the defendant by reason of such proximity of the platform to the track, held not erroneous. 20. Master and servant, § 126* — what care reqtiired in construction of unloading platform near track. A railroad is only required to exercise reasonable care in the construction of an unloading platform along a track in the interests of those who may be lawfully required to use such works or premises.